On April 18, 1995, it was ordered that the defendant, Eddie Parham, be sentenced to the Department of Corrections and Human Services, State of Montana, for a period of ten (10) years for the crime of Issuing a Bad Check (common scheme). The Department of Corrections and Human Services may place the defendant, Eddie Parham, into an appropriate community-based program, facility or a state correctional institution. Further, it is ordered that the defendant, Eddie Parham, make restitution to the victims in the amount of $9,800.00.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
*72Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Eddie L. Parham for representing himself in this matter.